Title: To John Adams from John Everett, 26 July 1824
From: Everett, John
To: Adams, John


				
					Sir,
					Boston, July 26th, 1824.
				
				Permit me to enclose you, with the assurance of my respect and veneration, a copy of an Oration delivered to the Republican Citizens of Boston on the late Anniversary of the 4th July, 1776. I cannot express the pride and gratitude I feel, in having it, in my power, to offer any mark of my attachment to the Institutions of my country, to him who declared its independence and defended its Constitutions.With perfect respect, / Sir, / Your obdt. servt., 
				
					John Everett
				
				
			